               Case 1:19-cr-00103-JLS-HKS Document 69 Filed 03/19/21 Page 1 of 1




                                            HON. JOHN L. SINATRA, JR.
                                                    Sentencing Timeline
USA v.     Shane Guay                                          Case #     19‐cr‐103

                 FAILURE TO ADHERE TO THESE DEADLINES WILL RESULT IN AN
                                        ADJOURNMENT OF SENTENCING

               Presentence Report to Defendant,
                Defendant’s Counsel & AUSA
                         45 days prior                                    Due:    Wednesday, March 31, 2021




         Statements with Respect to Sentencing Factors
               Objections to Presentence Report
         Sentencing Motions & Sentencing Memoranda
                         31 days prior                                    Due:    Wednesday, April 14, 2021




              Responses to Sentencing Motions
             Responses to Sentencing Memoranda
                  Responses to Objections
                        21 days prior                                     Due:    Friday, April 23, 2021




    Presentence Report                  Character Letters
         to Court
       14 days prior                      14 days prior                   Due:    Friday, April 30, 2021




                      Motions to Adjourn
                        10 days prior                                     Due:    Wednesday, May 05, 2021




                         Sentencing Date
                 at least 120 days after the plea                         Date:   Friday, May 14, 2021
                                                                                                           4:00
                  Date of Plea: 12/02/2020
